            Case 2:20-cv-01253-AC Document 5 Filed 06/25/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT
 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11       LUC VAN NGUYEN,                                   No. 2:20-cv-1253 AC P
12                          Plaintiff,
13              v.                                         ORDER
14       GIVENS, et al.,
15                          Defendants.
16

17             Plaintiff is a state prisoner proceeding pro se. Plaintiff’s complaint in this case, filed June

18   22, 2020, identifies the same defendants and makes nearly identical allegations as those set forth

19   in his amended complaint filed June 4, 2020 in Ngyuen v. Givens et al., Case No. 2:20-cv-00502

20   JAM KJN.1 Due to the duplicative nature of the instant complaint, this court will direct the Clerk

21   of Court to file it as a further amended complaint in Ngyuen v. Givens et al., Case No. 2:20-cv-

22   00502 JAM KJN, and to close the instant case.

23   ////

24   ////

25
     1
26     This court may take judicial notice of its own records and the records of other courts. See
     United States v. Howard, 381 F.3d 873, 876 n.1 (9th Cir. 2004); United States v. Wilson, 631
27   F.2d 118, 119 (9th Cir. 1980); see also Fed. R. Evid. 201 (court may take judicial notice of facts
     that are capable of accurate determination by sources whose accuracy cannot reasonably be
28   questioned).
                                                       1
         Case 2:20-cv-01253-AC Document 5 Filed 06/25/20 Page 2 of 2

 1         Accordingly, IT IS HEREBY ORDERED that the Clerk of Court shall:
 2         1. File the complaint in the instant case (ECF No. 1) as a further amended complaint in
 3   Ngyuen v. Givens et al., Case No. 2:20-cv-00502 JAM KJN; and
 4         2. Close the instant case.
 5   DATED: June 24, 2020
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    2
